Citation Nr: 9936260	
Decision Date: 12/30/99    Archive Date: 01/04/00

DOCKET NO.  95-39 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for end stage renal 
disease secondary to medication prescribed for a service-
connected disability.

2.  Entitlement to benefits under the provisions of 
38 U.S.C.A. § 1151 for end stage renal disease, secondary to 
medication prescribed by the VA.


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military service from May 1943 to 
November 1948, from May 1950 to October 1951, and from August 
1954 to January 1964.

In a decision dated in April 1996 the Board of Veterans 
Appeals (Board) denied service connection for end-stage renal 
disease, secondary to medication prescribed for a service-
connected disability.  In May 1997 the Board denied 
entitlement to benefits under the provisions of 38 U.S.C.A. 
§ 1151 for end stage renal disease, secondary to medication 
prescribed by VA.  The veteran appealed the May 1997 decision 
to the United States Court of Appeals for Veterans Claims 
(Court).  In August 1999 the Court issued a memorandum 
decision that vacated the Board's May 1997 decision and 
remanded the matter for further adjudication, including 
remand or referral to the RO of the issue of whether new and 
material evidence had been submitted to reopen a claim for 
service connection for end stage renal disease secondary to 
medication prescribed for a service-connected disability.


REMAND

After the Board's April 1996 decision which denied service 
connection for end-stage renal disease as secondary to 
medication prescribed for a service-connected disability, the 
veteran submitted additional evidence and first argued that 
his renal failure was caused by the use of "APC's" (aspirin, 
Phenacetin and caffeine) prescribed for treatment of his 
service-connected back disability.  The RO denied his claim.  
However, the Board noted that a letter of August 1996 could 
be construed as a notice of disagreement regarding this 
matter.  The RO must again consider whether the veteran has 
submitted new and material evidence to reopen a claim for 
service connection for end stage renal disease secondary to 
medication prescribed for a service-connected disability.  If 
this matter is not allowed, the RO must issue the veteran a 
statement of the case which addressed the issue of new and 
material evidence to reopen a finally denied claim.

The Court pointed out that while the Board had treated the 
veteran's submission of evidence regarding APC's as only 
evidence to potentially reopen a claim for secondary service 
connection which had already been denied, the veteran had 
also argued that he had been provided APC's by VA after 
service separation, and the Board thus failed to address this 
potential theory of entitlement to VA compensation under 
38 U.S.C.A. § 1151 for end stage renal disease.

The basis of the veteran's claim for end stage renal disease 
secondary to medication provided for his service-connected 
back disability is that medication prescribed for his 
service-connected low back disability during service and 
after service caused kidney failure.  The basis for the 
§ 1151 claim is that medication provided by VA caused kidney 
failure.  Based upon the clear import of the veteran's 
contentions, the secondary service connection claim and the 
§ 1151 claim are essentially identical except that the 
secondary service connection claim is based upon kidney 
failure due to medication provided by the military, or VA, or 
both, for the service-connected back disability, whereas the 
§ 1151 claim is based upon kidney failure due to medication 
provided solely by VA for any condition.

The Court's August 1999 memorandum decision essentially found 
that VA had failed to adequately address the veteran's (new) 
assertion that kidney disability arose from being prescribed 
APC's during service and after service by VA.  The RO failed 
to address the issue of whether the veteran's evidence and 
argument regarding APC's was new and material sufficient to 
reopen the claim of entitlement to service connection for end 
stage renal disease secondary to medication prescribed for a 
service-connected disability.  The Board failed to include 
sufficient consideration of whether there was adequate 
evidence to allow entitlement to benefits under § 1151 for 
end stage renal disease secondary to APC's prescribed by VA 
(if any).  

The RO must review all evidence and arguments submitted by 
the veteran with respect to his allegation that the use of 
APC's during or after service caused end stage renal failure.  
The Board notes that the veteran submitted copies of three 
service medical records showing that he was apparently 
prescribed APC's during service in March 1948, June 1955, and 
December 1955.  The veteran contends that he was provided 
APC's either during service or thereafter by VA on various 
other occasions but that the records of this are missing from 
his file.  Initially, the RO should carefully review the file 
to ensure that all records of the veteran's treatment during 
service and thereafter are included in the records assembled 
for appellate review and to then identify each objectively 
documented occasion of APC's having been prescribed the 
veteran at any time during service or thereafter by VA.

Thereafter, the veteran's claims folder should be returned to 
H. Adrogue, M.D., F.A.C.P., Professor of Medicine, Baylor 
College of Medicine, Chief, Renal Section, Department of 
Veterans Affairs, for an addendum opinion with respect to the 
veteran's claim that his kidney failure is secondary to the 
use of APC's during service or thereafter.  The RO should 
then address the issues presented for appeal.  

In accordance with the Court's decision of August 1999, the 
case is remanded to the RO for the following action:

1.  The RO should notify the veteran that 
he may submit additional evidence or 
argument with respect to the issue of 
whether his renal failure is a result of 
being prescribed medication during 
service or thereafter by VA.  The RO 
should ask the veteran to identify as 
specifically as possible the dates, times 
and purposes that he was prescribed APC's 
during service or by VA.

2.  Thereafter, the RO should carefully 
review the claims folder in an attempt to 
identify every service medical record or 
VA treatment record which demonstrates 
that the veteran was prescribed APC's.  
The veteran has already submitted Xerox 
copies of service medical records 
reflecting prescription of APC's during 
service in March 1948, June 1955, and 
December 1955.  A statement reflecting 
the outcome of this search for all 
records identifying prescriptions of 
APC's should be created.  The location of 
each record identified should be tabbed 
for easy location by reviewing 
authorities.

3.  Thereafter, the RO should again refer 
the veteran's claims folder for review to 
Dr. Adrogue for review, if he is still 
available.  If not, another physician, 
who is considered expert in renal 
disease, should be chosen for review of 
the evidence and the production of an 
opinion.  Dr. Adrogue (or his successor) 
should review all of the evidence on file 
including Dr. Adrogue's previous 
November 1994 medical report and the 
veteran's subsequent contentions with 
regard to end stage renal disease being 
due to the use of APC's.  The physician 
should also review all objective evidence 
on file reflecting the prescription of 
APC's by the military and/or by VA.  The 
physician should then produce an opinion 
which addresses the following question:

Is it more, less or equally probable 
that the veteran's kidney failure is 
secondary to his being prescribed 
APC's during service and/or 
thereafter by VA?

A complete discussion with detailed 
reasons and bases supporting any 
conclusions reached is essential.

4.  The RO should ensure that the above 
medical opinion is responsive to the 
question posed.  Thereafter, the RO 
should address the issue of whether the 
veteran has submitted new and material 
evidence to reopen the claim of service 
connection for end stage renal disease 
secondary to medication prescribed for a 
service-connected disability.  The RO 
should also address the issue of whether 
the veteran is entitled to VA 
compensation for end stage renal disease 
in accordance with 38 U.S.C.A. § 1151 on 
the basis that he was prescribed APC's by 
VA which caused such disease.  If any 
benefit sought on appeal is not granted, 
the RO should issue a supplemental 
statement of the case and provide the 
veteran and his representative with an 
opportunity to respond.  The case should 
then be returned to the Board after 
compliance with all applicable appellate 
procedures.  The veteran need do nothing 
until further notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).

